DETAILED ACTION

This communication is an Election Requirement in response to the 12/27/2018 filling of Application 16/313,483.  
Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s)  1-3, drawn to determining task execution order by determining when a previously given score is associated with the discrimination index obtained from the execution result of the task, and when the plurality of measuring subjects are divided into two groups by a 20predetermined threshold of the score, the parameter is the predetermined threshold of score at which the discrimination accuracy for discriminating between the two groups by the discrimination index is maximized or above a given level.

Group 2, claim(s) 4-6, drawn to drawn to determining task execution order by determining when a model showing the relationship between the score and the discrimination index is defined, the parameter is a value of score at which the deviation from the model of the relationship 10between the previously given score and the discrimination index is minimized or below a given level.

Group 3, claim(s) 7-15, drawn to determining task execution order by using  a databased of discrimination accuracy when dividing the subjects into two groups by a predetermined 20threshold of the score and discriminating between the two groups by the characteristic quantity; or a database of estimation accuracy when estimating the score by the characteristic quantity at the predetermined value of the score, and 25 wherein the processing device performs:  101 a first step of selecting the predetermined threshold of the score or the predetermined value of score at which the discrimination accuracy or the estimation accuracy is maximized or above a predetermined level, as 5the optimal score, in each task, based on the database of discrimination accuracy or the database of estimation accuracy; a second step of selecting a task from the plurality of tasks by referring to the optimal score, and outputting 10information .
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
1, 2 and 3 lack unity of invention because the groups do not share the same or corresponding technical feature.  This is because group 3 does not recite the technical feature of “with respect to each of the plurality of types of tasks, the storage device stores a task ID 10identifying the task as well as task execution order data for storing a parameter to determine the execution order of the task, wherein the processing device specifies the execution order of the task based on the parameter” that is recited in groups 1 and 2.
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of “with respect to each of the plurality of types of tasks, the storage device stores a task ID 10identifying the task as well as task execution order data for storing a parameter to determine the execution order of the task, wherein the processing device specifies the execution order of the task based on the parameter”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of:
 Banerjee para. 19 that teaches “A cloud migration task may be associated with one or more properties that define aspects of the task. For example, these properties may include one or more of a task duration value (measured, for example, in terms of hours) or duration probability distribution, a set of hardware or software resources (e.g., network bandwidth, data storage) required to execute the task, a set of defined skills required to complete the task, and task dependencies (a task dependency may exist where a given task may require finishing before one or more other tasks can begin). For example, transferring a server over a network as part of the cloud migration project may require first capturing the server into an image. Therefore, all other tasks may depend from this first task. As a further example, testing the accuracy of a migration unit upon transfer may require that the transfer actually occur beforehand.” 
Tsunoda para. 60 teaches the task selection rule is set in the form of a table in which a context condition for each task, the priority level (priority order) of each task, and dependency task information indicating the dependency of each task on another task (dependency task ID) are correlated with each other for each task to which a task ID is given. A task ID is an ID for identifying a task. A context condition is a condition that is checked against information from the context generating unit 201. When the condition matches the information, the task corresponding to the condition is executed. A priority level is set so that when multiple executable tasks are present, the tasks are executed in descending order of priority level. A dependency task ID is the ID of a task that must end before the execution of an execution task.
Leonelli para. 30 teaches each of the workflow-sequencing records 118.sub.1-118.sub.m corresponds to a sequencing of one task to another task. To facilitate this, each of the workflow-sequencing records 118.sub.1-118.sub.m include one or more parameters associated with such sequencing ("sequence parameters"). The sequence parameters include an indication of the tasks for sequencing, an order of execution of the tasks, a set of conditions governing the order of execution of the tasks and/or one or more references to services, settings, rules, variables, expressions, templates, characteristics, directives, commands, etc. for generating, deploying and/or executing the sequencing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321.  The examiner can normally be reached on Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683